COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                   NO. 02-15-00440-CR

Thomas Patrick Empey                        §    From the 355th District Court

                                            §    of Hood County (CR12988)

v.                                          §    August 25, 2016

                                            §    Opinion by Justice Gabriel

The State of Texas                          §    (nfp)

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgments. It is ordered that the judgments

of the trial court are affirmed.


                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                            Justice Lee Gabriel